Filed 5/23/14 In re Malik J. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re Malik J., et al., Persons Coming                               B250568
Under the Juvenile Court Law.                                        (Los Angeles County Super. Ct.
                                                                      No. CK37189)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

DARLA J.,

         Defendant and Appellant.



         APPEALS from orders of the Superior Court of Los Angeles County, Jacqueline
H. Lewis, Juvenile Court Referee. Affirmed in part and reversed in part with directions.
         Deborah Dentler, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                            _____________________
       Darla J. (mother) appeals from the dependency court’s orders terminating
jurisdiction and granting custody of two of her sons to their respective fathers under
Welfare and Institutions Code section 362.4.1 Mother’s sole contention on appeal is that
the court’s family law exit orders2 fail to specify that the court granted mother supervised
visitation twice a month. We reverse the portion of the court’s exit orders that do not
conform to the February 14, 2013 oral order regarding mother’s visitation, and we direct
the court to enter amended orders granting mother twice-monthly visitation rights.


                  FACTUAL AND PROCEDURAL BACKGROUND


       Mother filed her opening brief in this appeal on November 22, 2013. On January
16, 2014, the Department of Children and Family Services (Department) filed a letter
brief stating it would not be filing a respondent’s brief and identifying the fathers of two
of mother’s children as more appropriate respondents. The two children are Malik J. and
Matthew J. On March 17, 2014, mother filed with this court a stipulation for partial
reversal of the court’s order terminating jurisdiction, for the sole purpose of permitting
the dependency court to correct its custody orders to conform with the oral orders
regarding mother’s visitation. The stipulation was signed by the four attorneys
representing mother, the Department, and both fathers, respectively.
       We briefly review the relevant procedural facts, cognizant that the scope of
mother’s appeal is narrowly focused and the parties have stipulated to partial reversal.
The dependency proceeding that is the subject of this appeal commenced in May 2011,
and the court ultimately exercised jurisdiction over Malik and Matthew. On February 14,
2013, the dependency court terminated jurisdiction as to both children, granting full legal


       1All further statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.

      We use the term “exit order” to refer to Judicial Council forms JV-200 (Custody
       2
Order—Juvenile—Final Judgment) and JV-205 (Visitation Order—Juvenile).

                                              2
and physical custody of each child to his respective father, and granting mother
monitored visitation at least twice a month. The court directed counsel for each father to
prepare a exit order and stayed the termination of jurisdiction pending receipt of those
written orders. On February 21, 2013, the court lifted the stay on its order terminating
jurisdiction as to Matthew and entered the exit order submitted by his father’s counsel. It
continued the matter with respect to Malik to give his father’s counsel time to obtain the
family law file. On February 28, 2013, with no appearances by counsel in an unreported
proceeding, the court lifted the stay on its order terminating jurisdiction as to Malik and
entered the exit order submitted by his father’s counsel. Both exit orders include a
clerk’s certificate of mailing stating that the orders were mailed to mother and other
relevant parties on April 22, 2013. Mother’s counsel filed a notice of appeal on May 6,
2013, appealing from “all dispositional orders from the February 14, 2013 hearing.”


                                      DISCUSSION


Notice of Appeal


       Mother’s notice of appeal states she is appealing from “[a]ll dispositional orders
from the February 14, 2013 hearing.” In her opening brief, mother asks us to construe
her notice of appeal to include the court’s February 28, 2013 order. We construe the
notice of appeal as appealing from not only the February 28, 2013 order, which addresses
visitation as to Malik, but also the February 21, 2013 order, which addresses visitation as
to Matthew. Because the record makes it reasonably clear that mother is appealing from
the exit orders entered on February 21 and 28, 2013, and not the February 14, 2013 order,
we may liberally construe the notice of appeal to include those orders. First, the error
mother is appealing from does not appear until the court enters the exit orders prepared
by counsel for Matthew and Malik’s fathers. Second, an appeal from the February 14,
2013 order would be untimely, regardless of whether mother was incarcerated. (Cal.
Rules of Court, rule 8.406 [notice of appeal must be filed within 60 days; In re Alyssa H.

                                              3
(1994) 22 Cal. App. 4th 1249, 1254 [declining to apply doctrine of constructive filing in
juvenile dependency cases involving termination of parental rights].) In contrast, both
exit orders (dated February 21, 2013, and February 28, 2013, respectively) were not
mailed to mother until April 22, 2013, and so it stands to reason that mother’s May 6,
2013 notice of appeal referenced those orders, which were orally pronounced but then
stayed on February 14, 2013.


Parties’ Stipulation Seeking Partial Remand


       The stipulation submitted to this court seeks an order partially reversing the
dependency court’s judgment for the limited purpose of conforming the exit orders to the
oral visitation orders made by the court on February 14, 2013. We agree that we may
partially reverse and remand the matter. When the dependency court terminates
jurisdiction over a proceeding, it has authority to make exit orders addressing custody and
visitation. (§ 362.4; In re T.H. (2010) 190 Cal. App. 4th 1119, 1122-1123.) A juvenile
court’s oral exit order indicating the terms of a parent’s visitation controls over the
written order where the written order conflicts with the reporter’s transcript, and this
court has authority to remand the matter to the dependency court with directions to
correct the written order. (In re A.C. (2011) 197 Cal. App. 4th 796, 800.)




                                              4
                                      DISPOSITION


       The family law exit orders entered on February 21, 2013, and February 28, 2013,
are partially reversed, and the dependency court is directed to correct the orders to reflect
its oral February 14, 2013 order granting mother twice-monthly monitored visitation. In
all other respects, the orders of the dependency court are affirmed.




              KRIEGLER, J.


We concur:




              MOSK, Acting P. J.




              MINK. J. *




*      Retired judge of the Los Angeles County Superior Court assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                              5